ELLIS, Judge
(dissenting):
I disagree with the conclusion that the judgment herein is not a final judgment and therefore not appealable.
Under Article 1841 of the Code of Civil Procedure, a judgment is “the determination of the rights of the parties in an action”. A final judgment is one that determines the merits in whole or in part. Article 421 of the Code of Civil Procedure de*212fines an action as “a demand for the enforcement of a legal right.”
Plaintiff here is claiming a legal right to have defendant examined by a physician, and asserts no other right. Defendant is resisting the claim, but makes no claim for any other relief. There is no other suit between these parties at this time, and there may never be.
Under the circumstances, the judgment appealed from adjudicates in its entirety the dispute between the parties. I believe it to be a final judgment under the above authorities, and appealable under Article 2083 of the Code of Civil Procedure.
I therefore dissent.
Ellis, J., dissents from refusal to grant a rehearing.